COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Ki Jun Jang and YK Quick stop Food, Inc. v. UM Investor Co., LLC

Appellate case number:      01-19-01004-CV

Trial court case number: 2017-13558

Trial court:                281st District Court of Harris County

       Appellants appeal from a final judgment signed on November 7, 2019. Appellants filed a
motion for new trial and a notice of appeal on December 11, 2019. Appellee filed a motion to
dismiss the appeal, arguing that appellants filed their notice of appeal on December 20, 2019, and
that we lack jurisdiction over the appeal.
        A notice of appeal is due within 30 days after the judgment is signed. See TEX. R. APP. P.
26.1. If a motion for new trial is timely filed, the deadline for filing the notice of appeal is extended
to 90 days after the judgment is signed. TEX. R. CIV. P. 329b(a); TEX. R. APP. P. 26.1(a). A motion
for new trial is timely filed if filed within 30 days after the judgment is signed. TEX. R. CIV. P.
329b(a).
        The judgment in this case was signed on November 7, 2019. Because the motion for new
trial was filed on December 11, a date more than 30 days after the judgment was signed, it did not
extend the deadline for filing the notice of appeal. The notice of appeal was due 30 days after the
judgment was signed, or by December 7, 2019. The notice of appeal was filed on December 11.
        An appellate court may extend the time to file the notice of appeal if, within fifteen days
after the deadline, the appellant files a motion for extension of time to file the notice of appeal. See
TEX. R. APP. P. 26.3). The Texas Supreme Court has held that, if an appellant files the notice of
appeal within the fifteen-day period after it is due, an extension of time is necessarily implied. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants filed their notice of appeal
within the 15-day period after it was due and therefore, an extension is implied. The appellants
must, however, offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677
(Tex. 1998).
        Appellants filed a response to appellee’s motion to dismiss, asserting that they filed both
their motion for new trial and notice of appeal on December 11, 2019. The record supports this
assertion. Appellants further note that their counsel was ill and hospitalized on December 6 and
was unable to return to work until December 10, 2019. Appellant ask that we accept this response
as a reasonable explanation for the failure to timely file the notice of appeal.
        Because appellants have reasonably explained the delay in filing the notice of appeal, they
are entitled to an extension of time to file their notice of appeal. Appellee’s motion to dismiss is
denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_________
                    Acting individually  Acting for the Court


Date: ____April 28, 2020______